 



Exhibit 10.6
AMENDMENT NO. 3 TO CREDIT AGREEMENT
     This Amendment No. 3 to Credit Agreement (this “Agreement”) dated as of
January 16, 2008 is made by and among GROUP 1 REALTY, INC., a Delaware
corporation (the “Borrower”), GROUP 1 AUTOMOTIVE, INC., a Delaware corporation
(the “Company”), BANK OF AMERICA, N.A., a national banking association organized
and existing under the laws of the United States (“Bank of America”), in its
capacity as administrative agent for the Lenders (as defined in the Credit
Agreement (as defined below)) (in such capacity, the “Administrative Agent”),
each of the Lenders signatory hereto, and each of the other Guarantors (as
defined in the Credit Agreement) signatory hereto.
WITNESSETH:
     WHEREAS, the Borrower, the Company, the Administrative Agent and the
lenders party thereto (the “Lenders”), have entered into that certain Credit
Agreement dated as of March 29, 2007, as amended by the Amendment No. 1 to
Credit Agreement and Joinder Agreement dated April 27, 2007 and Amendment No. 2
to Credit Agreement and Joinder Agreement dated as of December 20, 2007 (as so
amended, as hereby amended, and as from time to time hereafter further amended,
modified, supplemented, restated, or amended and restated, the “Credit
Agreement”; capitalized terms used in this Agreement not otherwise defined
herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders have made available to the Borrower a
credit facility; and
     WHEREAS, the Company has entered into the Company Guaranty Agreement
pursuant to which it has guaranteed the payment and performance of the
obligations of the Borrower under the Credit Agreement, the other Loan Documents
and the Related Swap Contracts; and
     WHEREAS, each of the other Guarantors has entered into the Subsidiary
Guaranty Agreement pursuant to which it has guaranteed the payment and
performance of the obligations of the Borrower under the Credit Agreement, the
other Loan Documents and the Related Swap Contracts; and
     WHEREAS, the Borrower and certain of the Guarantors have entered into, or
may in the future enter into, Security Instruments granting Liens on property as
security for all or any portion of the Obligations, any other obligation under
any Loan Document and any obligation or liability arising under any Related Swap
Contract; and
     WHEREAS, the Borrower has advised the Administrative Agent and the Lenders
that it desires to amend the Credit Agreement as set forth below, and the
Administrative Agent and the Lenders signatory hereto are willing to effect such
amendment on the terms and conditions contained in this Agreement.
     NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1



--------------------------------------------------------------------------------



 



     1. Amendments to Credit Agreement. Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:

  (a)   The definition of “Account” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

‘‘‘Account” means any “account” as such term is defined in the UCC, now or
hereafter owned by the Company, the Borrower or any of their respective
Subsidiaries, including rights to payment for goods and services sold or leased,
whether now existing or hereafter arising in the future.’

  (b)   Section 7.13 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Section 7.13 Senior Secured Leverage Ratio. The Company shall not, at any time,
permit its Senior Secured Leverage Ratio to be greater than 2.75 to 1.0.”
     2. Effectiveness; Conditions Precedent. The effectiveness of this Agreement
and the amendments to the Credit Agreement herein provided are subject to the
satisfaction of the following conditions precedent:
     (a) The Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:
     (i) an original counterpart of this Agreement, duly executed by the
Borrower, the Company, the Administrative Agent, each other Guarantor and the
Required Lenders; and
     (ii) (i) a certificate of each Loan Party dated as of the date hereof
signed by a Responsible Officer, secretary or assistant secretary of such Loan
Party certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to the terms of this Agreement, and (ii) a certificate
of the Borrower, signed by a Responsible Officer, certifying that, before and
after giving effect to the amendments being made pursuant to this Agreement,
(A) the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct on and as of the
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (B) no Default exists;
     (iii) The Administrative Agent shall have received an amendment modifying
the Senior Secured Leverage Ratio and Total Leverage Ratio covenants in that
certain Seventh Amended and Restated Revolving Credit Agreement dated effective
March 19, 2007 among the Company, each of the Subsidiaries of the Company party
thereto, the lenders party thereto and JPMorgan Chase Bank,

2



--------------------------------------------------------------------------------



 



N.A., as administrative agent, Comerica Bank, as Floor Plan Agent and Bank of
America, N.A., as syndication agent; and
     (iv) such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent
shall reasonably request.
     (b) All fees and expenses payable to the Administrative Agent and the
Lenders (including the fees and expenses of counsel to the Administrative Agent)
estimated to date shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).
     3. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges
and agrees to the amendments and other agreements set forth herein and hereby
confirms and ratifies in all respects the Company Guaranty Agreement or
Subsidiary Guaranty Agreement to which such Guarantor is a party (including
without limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Agreement and
the amendments contemplated hereby) and the enforceability of such Company
Guaranty Agreement or Subsidiary Guaranty Agreement against such Guarantor in
accordance with its terms.
     4. Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) The representations and warranties made by each Loan Party in Article V
of the Credit Agreement and in each of the other Loan Documents to which such
Loan Party is a party are true and correct on and as of the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier date;
     (b) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.05 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;
     (c) The Company and all other Persons appearing as Guarantors on the
signature pages to this Agreement constitute all Persons who are required to be
Guarantors pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Subsidiaries or
were otherwise required to become Guarantors after the Closing Date, and each of
such Persons has become and remains a party to the Company Guaranty Agreement or
a Subsidiary Guaranty Agreement as a Guarantor;
     (d) This Agreement has been duly authorized, executed and delivered by the
Borrower, the Company and the other Guarantors party hereto and constitutes a
legal, valid and binding obligation of such parties, except as may be limited by
general

3



--------------------------------------------------------------------------------



 



principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and
     (e) No Default or Event of Default has occurred and is continuing.
     5. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
     6. Full Force and Effect of Agreement. Except as previously or hereby
specifically amended, modified or supplemented, the Credit Agreement and all
other Loan Documents are hereby confirmed and ratified in all respects and shall
be and remain in full force and effect according to their respective terms.
     7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.
     8. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of Texas applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Section 10.14 of the Credit Agreement.
     9. Enforceability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
     10. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as from time
to time hereafter further amended, modified, supplemented, restated or amended
and restated.
     11. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrower, the Company, the Administrative Agent, each of
the other Guarantors and each of the Lenders, and their respective successors,
legal representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 10.06 of the Credit Agreement.
[Signatures on following pages.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered by their duly authorized officers as of the day and
year first above written.

            BORROWER:

GROUP 1 REALTY, INC.
      By:   /s/ John C. Rickel         Name:   John C. Rickel        Title:  
President        COMPANY:

GROUP 1 AUTOMOTIVE, INC.
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President   

            GUARANTORS:

BARON DEVELOPMENT COMPANY, L.L.C.
IVORY AUTO PROPERTIES OF SOUTH
CAROLINA, LLC
      By:   GROUP 1 REALTY, INC., its Sole Member         By:   /s/ Darryl M.
Burman         Name:   Darryl M. Burman        Title:   Vice President       
BOHN HOLDINGS, LLC       By:  BOHN HOLDINGS, INC., its Sole Member         By:  
/s/ Darryl M. Burman         Name:   Darryl M. Burman        Title:   Vice
President   

Signature Page





--------------------------------------------------------------------------------



 



            BOHN-FII, LLC         By:   BOHN HOLDINGS-F, INC., its Sole Member  
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        DANVERS-SU, LLC
      By:   GROUP 1 HOLDINGS-S, LLC, its Sole Member         By:   GROUP 1
AUTOMOTIVE, INC., its Sole Member       By:   /s/ Darryl M. Burman        
Name:   Darryl M. Burman        Title:   Vice President        GPI KS-SV, LLC
      By:   GPI KS-SB, INC., its Sole Member         By:   /s/ Darryl M. Burman
        Name:   Darryl M. Burman        Title:   Vice President        GROUP 1
ASSOCIATES HOLDINGS, LLC
      By:   GROUP 1 ASSOCIATES, INC., its Sole Member         By:   /s/ Darryl
M. Burman         Name:   Darryl M. Burman        Title:   Vice President   

2



--------------------------------------------------------------------------------



 



            HOWARD-DCIII, LLC
GROUP 1 HOLDINGS-DC, L.L.C.
GROUP 1 HOLDINGS-F, L.L.C.
GROUP 1 HOLDINGS-GM, L.L.C.
GROUP 1 HOLDINGS-H, L.L.C.
GROUP 1 HOLDINGS-N, L.L.C.
GROUP 1 HOLDINGS-S, LLC
GROUP 1 HOLDINGS-T, L.L.C.
      By:   GROUP 1 AUTOMOTIVE, INC., its Sole Member         By:   /s/ Darryl
M. Burman         Name:   Darryl M. Burman        Title:   Vice President       
HARVEY GM, LLC
HARVEY OPERATIONS-T, LLC
      By:   BOHN HOLDINGS, LLC, its Sole Member         By:   BOHN HOLDINGS,
INC., its Sole Member         By:   /s/ Darryl M. Burman         Name:   Darryl
M. Burman        Title:   Vice President        IRA AUTOMOTIVE GROUP, LLC
      By:   DANVERS-T, INC., its Sole Member         By:   /s/ Darryl M. Burman
        Name:   Darryl M. Burman        Title:   Vice President   

3



--------------------------------------------------------------------------------



 



            CHAPERRAL DODGE, INC.
KUTZ-N, INC.
LUBBOCK MOTORS-GM, INC.
LUBBOCK MOTORS-S, INC.
LUBBOCK MOTORS-SH, INC.
LUBBOCK MOTORS-T, INC.
LUBBOCK MOTORS, INC.
MAXWELL-N, INC.
MAXWELL-NII, INC.
MAXWELL CHRYSLER DODGE JEEP, INC.
MCCALL-HA, INC.
MCCALL-T, INC.
MCCALL-TII, INC.
MCCALL-TL, INC.
MCCALL-H, INC.
MCCALL-N, INC.
MCCALL-SB, INC.
PRESTIGE CHRYSLER NORTHWEST, INC.
WEST CENTRAL MANAGEMENT COMPANY, INC.
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        AMARILLO MOTORS-C, LTD.
AMARILLO MOTORS-J, LTD.
AMARILLO MOTORS-SM, LTD.
GPI, LTD.
MAXWELL-G, LTD.
MCCALL-SL, LTD.
PRESTIGE CHRYSLER SOUTH, LTD.
ROCKWALL AUTOMOTIVE-DCD, LTD.
      By:   GROUP 1 ASSOCIATES, INC., its General Partner         By:   /s/
Darryl M. Burman         Name:   Darryl M. Burman        Title:   Vice
President   

4



--------------------------------------------------------------------------------



 



            BOB HOWARD AUTOMOTIVE-EAST, INC.
BOB HOWARD CHEVROLET, INC.
BOB HOWARD DODGE, INC.
BOB HOWARD MOTORS, INC.
BOB HOWARD NISSAN, INC.
BOHN HOLDINGS, INC.
BOHN HOLDINGS-F, INC.
CASA CHEVROLET INC.
CASA CHRYSLER PLYMOUTH JEEP INC.
DANVERS — DCIII, INC.
DANVERS — DCII, INC.
DANVERS-N, INC.
DANVERS — NII, INC.
DANVERS — S, INC.
DANVERS-SB, INC.
DANVERS-T, INC.
DANVERS-TII, INC.
DANVERS-TIII, INC.
DANVERS — TL, INC.
FMM, INC.
GPI AL-N, INC.
GPI ATLANTA-T, INC.
GPI CA-NIII, INC.
GPI CA-TII, INC.
GPI KS-SB, INC.
GPI MS-H, INC.
GPI MS-N, INC.
GPI MS-SK, INC.
GPI NH-T, INC.
GPI NH-TL, INC.
GPI SAC-SK, INC.
GPI SAC-T, INC.
GPI SC-SB, INC.
GPI SD-DC, INC.
GPI SD-IMPORTS, INC.
GROUP 1 ASSOCIATES, INC.
GROUP 1 FL HOLDINGS, INC.
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President   

5



--------------------------------------------------------------------------------



 



            HOWARD-DCII, INC.
HOWARD-GM, INC.
HOWARD-GM II, INC.
HOWARD-GMIII, INC.
HOWARD-H, INC.
HOWARD-HA, INC.
HOWARD-SB, INC.
HOWARD-FLMII, INC.
HOWARD PONTIAC-GMC, INC.
LUBY CHEVROLET CO.
MIKE SMITH AUTOMOTIVE — H, INC.
MIKE SMITH AUTOMOTIVE-N, INC.
MIKE SMITH AUTOPLAZA, INC.
MIKE SMITH AUTOPLEX BUICK, INC.
MIKE SMITH AUTOPLEX DODGE, INC.
MIKE SMITH AUTOPLEX, INC.
MIKE SMITH AUTOPLEX-GERMAN IMPORTS, INC.
MIKE SMITH GM, INC.
MIKE SMITH IMPORTS, INC.
MIKE SMITH MOTORS, INC.
MILLER-DM, INC.
MILLER-SH, INC.
MILLER AUTOMOTIVE GROUP, INC.
MILLBRO, INC.
MILLER FAMILY COMPANY, INC.
MILLER IMPORTS, INC.
MILLER INFINITI INC.
MILLER NISSAN, INC.
NJ-DM, INC.
NJ-H, INC.
NJ-HA, INC.
NJ-HAII, INC.
NJ-HII, INC.
NJ-SB, INC.
NJ-SV, INC.
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President   

6



--------------------------------------------------------------------------------



 



            NY-FV, INC.
NY-FVII, INC.
NY-SB, INC.
NY-SBII, INC.
SUNSHINE BUICK PONTIAC GMC TRUCK, INC.
GROUP 1 FUNDING, INC.
GPI CA-DMII, INC.
NY-DM, INC.
ADVANTAGECARS.COM, INC.
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        GROUP 1 LP INTERESTS-DC, INC.
GROUP 1 LP INTERESTS-GM, INC.
GROUP 1 LP INTERESTS-S, INC.
      By:   /s/ Darryl M. Burman         Name:   Darryl M. Burman       
Title:   Vice President        GPI SC-SV, LLC
      By:   GPI SC-SB, INC., its sole Member         By:   /s/ Darryl M. Burman
        Name:   Darryl M. Burman        Title:   Vice President   

7



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative
Agent
      By:   /s/ Anne M. Zeschke         Name:   Anne M. Zeschke        Title:  
Assistant Vice President        LENDERS:

BANK OF AMERICA, N.A.
      By:   /s/ M. Patricia Kay         Name:   M. Patricia Kay        Title:  
Senior Vice President        COMERICA BANK
      By:   /s/ Jonathan S. Heine         Name:   Jonathan S. Heine       
Title:   Vice President        JPMORGAN CHASE BANK, N.A.
      By:   /s/ H. David Jones         Name:   H. David Jones        Title:  
Senior Vice President        KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Jim Webber         Name:   Jim Webber        Title:   Commercial
RM, VP        NISSAN MOTOR ACCEPTANCE CORPORATION
      By:   /s/ Ed Littleton         Name:   Ed Littleton        Title:  
Manager Commercial Credit   

8



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Michael R. Burkitt         Name:   Michael R. Burkitt       
Title:   Senior Vice President        SOVEREIGN BANK
      By:   /s/ Kyle S. Bourque         Name:   Kyle S. Bourque        Title:  
Vice President        TOYOTA MOTOR CREDIT CORPORATION
      By:   /s/ Mark Doi         Name:   Mark Doi        Title:   National
Dealer Credit Manager        BMW FINANCIAL SERVICES NA, LLC
      By:             -         Name:        -        Title:        -     

9